DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/28/2020 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.	Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuragi (US-PGPUB 2015/0109504) in view of Jung et al. (US-PGPUB 2017/0245360). 
 	Regarding claim 1, Sakuragi discloses a semiconductor-based image sensor (see figs. 1, 3, 10) comprising: 
 	a pixel array (Unit 110; see fig. 1) having a plurality of pixels (Pixel unit 110 includes multiple pixels 111, and the pixels 111 are arranged in an array; see fig. 1 and paragraph 0020); 
 	a logic circuit (Units 120, 130, 160; see fig. 1) configured to process a signal output by each of the plurality of pixels to generate image data (Signals from the pixel unit 110 are read out to the readout circuit unit 120 via the signal line 112. The readout circuit unit 120 has a column amplification circuit that amplifies signals from the pixels 111, a memory that stores signals amplified by the column amplifying circuit. Signals output by the readout circuit unit 120 are transferred to an amplification unit 160 via a signal wiring unit 130. The amplification unit 160 amplifies the signals from the signal wiring unit 130 and outputs them; see fig. 1 and paragraphs 0020-0021, 0028); and 
 	a plurality of sensor pads (Pads 180-084 and pad terminals 1-38; see figs. 3 and 10) connected to the logic circuit (see figs. 3, 10 and paragraphs 0020, 0023, 0038, 0042), wherein the plurality of sensor pads comprises a first ground sensor pad, a second ground sensor pad (Ground Pad terminals 7, 19-20, 32; see fig. 10 and Pad terminals 180, 181; see fig. 3 and paragraphs 0023-0025, 0042), a plurality of signal sensor pads configured to output the image data (Terminal pads 1-4, 35-38; see fig. 10 
 	However, Sakuragi fails to expressly disclose the plurality of signal sensor pads disposed between the first ground sensor pad and the second ground sensor pad. 
 	On the other hand, Jung discloses the plurality of signal sensor pads (Terminals 270; see figs. 8, 10. The image sensor 250 is electrically connected with the terminals 270 to transmit the image signal; see paragraphs 0094-0097) disposed between the first ground sensor pad and the second ground sensor pad (Two ground pads 317/417; see figs. 8, 10 and paragraphs 0131, 0134, 0143, 0146, 0152, 0154). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakuragi and Jung to provide the plurality of signal sensor pads disposed between the first ground sensor pad and the second ground sensor pad for the purpose of allowing electricity introduced from the outside to be easily discharged from the camera module to the outside.

 	Regarding claim 2, Sakuragi and Jung disclose everything claimed as applied above (see claim 1). In addition, Sakuragi discloses the plurality of sensor pads st group and pad terminals 35-38 in the 2nd group; see fig. 10 and paragraph 0042). 

 	Regarding claim 3, Sakuragi and Jung disclose everything claimed as applied above (see claim 2). In addition, Sakuragi discloses at least one of the plurality of dummy sensor pads (Dummy terminal pad 26; see fig. 10 and paragraph 0042) is disposed between at least two of the plurality of pad groups (Dummy Terminal 26 disposed between terminals 1-4 and terminals 35-38; see fig. 10 and paragraph 0042).  

 	Regarding claim 4, Sakuragi and Jung disclose everything claimed as applied above (see claim 2). In addition, Sakuragi discloses each of the plurality of pad groups comprises a pair of signal sensor pads adjacent to each other among the plurality of signal sensor pads (Pair Terminals 1-2; 3-4 in the first group and Pair terminals 35-36; 37-38 in the second group; see fig. 10), and the pair of signal sensor pads output a differential signal (The amplification unit 160 amplifies the signals from the signal wiring unit 130 and outputs them as dual differential analog signals from the electrode pads 182 and 183; see figs. 3, 10 and paragraphs 0020, 0028, 0042. Terminals 1-4 and 35-38 correspond to pads 182, 183). 

 	Regarding claim 7, Sakuragi and Jung disclose everything claimed as applied above (see claim 4). In addition, Sakuragi discloses the plurality of pad groups comprises a first pad group adjacent to the first ground sensor pad (Terminals 1-4 

 	Regarding claim 8, Sakuragi and Jung disclose everything claimed as applied above (see claim 2). In addition, Sakuragi discloses each of the plurality of pad groups comprises three signal sensor pads (Terminals 1-3 in the first group and Terminals 35-37 in the second group; see fig. 10) adjacent to each other among the plurality of signal sensor pads (see fig. 10), and the three signal sensor pads each output a single-ended signal (The solid-state image sensor mounted in the image capturing apparatus has the same number of electrode pads as terminals in the package, and the terminals and electrode pads are connected in a one-to-one correspondence by bonding wires; see paragraph 0042, 0020, 0028). 

 	Regarding claim 9, Sakuragi and Jung disclose everything claimed as applied above (see claim 8). In addition, Sakuragi discloses the plurality of pad groups comprises a first pad group adjacent to the first ground sensor pad (Terminals 1-4 adjacent to ground terminal 7; see fig. 10) and a second pad group adjacent to the second ground sensor pad (Terminals 35-38 adjacent to ground terminal 20; see fig. 10), and at least two of the plurality of dummy sensor pads are disposed between the second pad group and the second ground sensor pad (Dummy Terminals 29-31 are disposed between terminals 35-38 and ground terminal 20; see fig. 10 and paragraph 0042). 
claim 10, Sakuragi and Jung disclose everything claimed as applied above (see claim 9). In addition, Sakuragi discloses each of the plurality of dummy sensor pads is not disposed between the first pad group and the first ground sensor pad (Dummy terminals 29-31 are not disposed between terminals 1-4 and ground terminal 7; see fig. 10 and paragraph 0042). 

 	Regarding claim 11, Sakuragi discloses a camera device (see figs. 1, 3, 10) comprising: 
 	a sensor module (Module 100; see figs. 1, 3) comprising an image sensor having a plurality of sensor pads (Pads 180-185; see figs. 1, 3 and paragraphs 0023, 0025), and a first substrate on which the image sensor is mounted (A semiconductor substrate of the solid-state image sensor 100; see paragraph 0023) and 
 	a connector (Item 310; see fig. 3) comprising a second substrate, connected to the sensor module, and a plurality of connection pads connected to the second substrate (The package has a substrate 310 for supporting the solid state image sensor 100, and pins 311 to 316 that are attached to the substrate 310. The electrode pads 180 to 185 and the pins 311 to 316 of the solid-state image sensor 100 are connected by the bonding wires; see figs. 1, 3, 10 and paragraphs 0025, 0042); and 
 	wherein the plurality of connection pads comprises a first ground connection pad, a second ground connection pad (Ground Pad terminals 7, 19-20, 32; see fig. 10 and Pad terminals 180, 181; see fig. 3 and paragraphs 0023-0025, 0042), a plurality of signal connection pads configured to output image data from the image sensor (Terminal pads 1-4, 35-38; see fig. 10 and Pad terminals 183, 182, see fig. 3 and 
 	However, Sakuragi fails to expressly disclose the plurality of signal connection pads are disposed between the first ground connection pad and the second ground connection pad. 
 	On the other hand, Jung discloses the plurality of signal connection pads (Terminals 270; see figs. 8, 10. The image sensor 250 is electrically connected with the terminals 270 to transmit the image signal; see paragraphs 0094-0097) are disposed between the first ground connection pad and the second ground connection pad (Two ground pads 317/417; see figs. 8, 10 and paragraphs 0131, 0134, 0143, 0146, 0152, 0154). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakuragi and Jung to provide the plurality of signal connection pads are disposed between the first ground connection pad and the second ground connection pad for the purpose of allowing electricity introduced from the outside to be easily discharged from the camera module to the outside.
s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuragi in view of Jung and further in view of Dai et al. (US-PGPUB 2013/0264465). 
 	Regarding claim 5, Sakuragi and Jung disclose everything claimed as applied above (see claim 4). In addition, Sakuragi discloses the plurality of pad groups comprises a reference signal pad group configured to output a reference signal (Terminals 5, 12-15, 27, 34; see fig. 10 and paragraph 0042), and at least one other pad group (Power supply voltage pad group, terminals 6, 11, 21, 28, 33; see fig. 10 and paragraph 0042). 
 	However, Sakuragi and Jung fail to disclose a clock signal. 
 	 On the other hand, Dai discloses the plurality of pad groups comprises a clock pad group configured to output a clock signal (Clock input pad 330 is coupled to receive a clock signal UCLK from an external clock generator. The clock signal is provided to the image sensor, such as control circuit, readout circuit, and data I/O logic for synchronizing image sensor with an external circuit; see fig. 3 and paragraphs 0033-0034). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakuragi, Jung and Dai to provide the plurality of pad groups comprises a clock pad group configured to output a clock signal for the purpose of efficiently synchronizing the image sensor with external circuit including a host controller.

 	Regarding claim 6, Sakuragi, Jung and Dai disclose everything claimed as applied above (see claim 5). In addition, Sakuragi discloses the at least one other pad 
 	However, Sakuragi and Jung fail to disclose a clock pad. 
 	 On the other hand, Dai discloses a clock pad (Clock input pad 330 is coupled to receive a clock signal UCLK from an external clock generator. The clock signal is provided to the image sensor, such as control circuit, readout circuit, and data I/O logic for synchronizing image sensor with an external circuit; see fig. 3 and paragraphs 0033-0034). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakuragi, Jung and Dai to provide a clock pad for the purpose of efficiently synchronizing the image sensor with external circuit including a host controller.

8.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuragi in view of Jung and further in view of Somei (US-PGPUB 2020/0344384). 
 	Regarding claim 12, Sakuragi and Jung disclose everything claimed as applied above (see claim 11). However, Sakuragi and Jung fail to disclose the connector is connected to the second substrate and comprises a third substrate on which some of the plurality of connection pads are disposed, and the second substrate is a flexible printed circuit board (FPCB).  

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakuragi, Jung and Somei to provide the connector is connected to the second substrate and comprises a third substrate on which some of the plurality of connection pads are disposed, and the second substrate is a flexible printed circuit board (FPCB) for the purpose of easily allowing a flexible connection with the other electronic components so as to fit different imaging applications. 

 	Regarding claim 13, Sakuragi, Jung and Somei disclose everything claimed as applied above (see claim 12). However, Sakuragi and Jung fail to disclose a number of layers included in the second substrate is less than a number of layers included in the third substrate.  
 	On the other hand, Somei discloses a number of layers included in the second substrate (Substrate 15 having one layer; see paragraph 0043) is less than a number of 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakuragi, Jung and Somei to provide a number of layers included in the second substrate is less than a number of layers included in the third substrate for the purpose of providing a flexible structure for the substrate 15 while providing a rigid structure for the substrate 11 and effectively protecting the pads. 

 	Regarding claim 14, Sakuragi, Jung and Somei disclose everything claimed as applied above (see claim 13). However, Sakuragi and Jung fail to disclose a number of layers included in the first substrate is equal to the number of layers included in the third substrate.
 	Nevertheless, Somei discloses a number of layers included in the first substrate is equal to the number of layers included in the third substrate (Substrate 11 and 12 can include a single layer; see paragraphs 0030, 0051-0052). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakuragi, Jung and Somei to provide a number of layers included in the first substrate is equal to the number of layers included in the third substrate for the purpose of reducing the thickness of the imaging device. 

claim 15, Sakuragi, Jung and Somei disclose everything claimed as applied above (see claim 11). However, Sakuragi and Jung fail to disclose a number of layers included in the second substrate is less than a number of layers included in the first substrate.  
 	Nevertheless, Somei discloses a number of layers included in the second substrate is less than a number of layers included in the first substrate (The second substrate 12 can include six insulating layers, or may include five or less or seven or more insulating layers; see paragraph 0030. Substrate 11 can include one or two layers; see paragraph 0052). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakuragi, Jung and Somei to provide a number of layers included in the second substrate is less than a number of layers included in the first substrate for the purpose of increasing the rigidity of the image sensor mounting board and reducing thermal deformation of the substrate 11.

9.	Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuragi in view of Wang (US-PGPUB 2007/0284448). 
 	Regarding claim 16, Sakuragi discloses an electronic device (see figs. 1, 3, 10) comprising: 
 	a camera device including an image sensor (Module 100; see figs. 1, 3) having a plurality of sensor pads (Pads 180-185; see figs. 1, 3 and paragraphs 0023, 0025), a 
 	a connector (Item 310; see fig. 3) having a plurality of connection pads connected to the sensor pads (The package has a substrate 310 for supporting the solid state image sensor 100, and pins 311 to 316 that are attached to the substrate 310. The electrode pads 180 to 185 and the pins 311 to 316 of the solid-state image sensor 100 are connected by the bonding wires; see figs. 1, 3, 10 and paragraphs 0025, 0042), 
 	the plurality of sensor pads comprising a plurality of signal sensor pads outputting image data from the image sensor (Terminal pads 1-4, 35-38; see fig. 10 and Pad terminals 183, 182, see fig. 3 and paragraphs 0020, 0028, 0042), and a plurality of dummy sensor pads between at least two of the plurality of signal sensor pads (Dummy Pad terminals 8-10, 26, 29-31 disposed between terminals 1-4, 35-38; see fig. 10 and paragraph 0042); and 
 	a processor connected to the camera device through the connector to communicate with the camera device and configured to receive the image data based 
on an interface (The differential analog signal output from the amplification unit 160 of the solid-state image sensor 100 is transmitted to the AD conversion circuit via the electrode pad 182, the bonding wire, and the pin 315, and the electrode pad 183, the bonding wire, and the pin 316; see paragraphs 0028, 0020. The signal processing unit can include an AD conversion circuit, and a processor that processes digital data output from the AD conversion unit; see paragraph 0043), 
 	wherein the image sensor determines a first pad among the plurality of sensor pads to be one of the plurality of signal sensor pads (One of terminals 1-4; see fig. 10 
  	However, Sakuragi fails to expressly disclose a first interface and a second interface. 
   	On the other hand, Wang discloses a first interface and a second interface (Interfaces 586, 588; see fig. 2A. The image sensor can have a first interface 586 provided by a set of pins through which raw pixel values can be output, and a second interface 588 provided by a set of pins through which other data can be output; see figs. 1A, 2A and paragraph 0068). 
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakuragi and Wang to provide determining a first pad among the plurality of sensor pads to be one of the plurality of signal sensor pads and a second pad, different from the first pad, to be one of the plurality of dummy sensor pads in the first interface, and determines the first pad to be one of the plurality of dummy sensor pads and the second pad to be one of the plurality of signal sensor pads in the second interface for the purpose of outputting different type of data in accordance to user preferences. 

claim 18, Sakuragi and Wang disclose everything claimed as applied above (see claim 16). In addition, Sakuragi discloses the image sensor determines a third pad, different from the first pad and the second pad, to be one of the plurality of dummy sensor pads (Dummy terminal 26; see fig. 10 and paragraph 0042) in the interface, and the third pad is disposed between at least two of the plurality of signal sensor pads in at least one of the interface (Dummy terminal 26 is disposed between Signal Terminals 1-4 and 35-38; see fig. 10 and paragraph 0042). 

 	Regarding claim 19, Sakuragi and Wang disclose everything claimed as applied above (see claim 16). In addition, Sakuragi discloses the plurality of sensor pads and the plurality of connection pads are connected in one-to-one correspondence (The solid-state image sensor mounted in the image capturing apparatus has the same number of electrode pads as terminals in the package, and the terminals and electrode pads are connected in a one-to-one correspondence by bonding wires; see paragraph 0042). 

 	Regarding claim 20, Sakuragi and Wang disclose everything claimed as applied above (see claim 16). However, Sakuragi fails to disclose the processor generates a control command to configure an interface with the camera device to be one of the first interface or the second interface and transmits the control command to the camera device, and the camera device sets a register value configuring the interface as the first interface or the second interface in response to the control command.   
2C bus 1160; see paragraph 0047. The mage sensor integrated circuit 1082 is configured to have first interface 586 provided by a set of pins through which raw pixel values can be output, and second interface 588 provided by a set of pins through which other data can be output; see paragraph 0068). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakuragi and Wang to provide the processor generates a control command to configure an interface with the camera device to be one of the first interface or the second interface and transmits the control command to the camera device, and the camera device sets a register value configuring the interface as the first interface or the second interface in response to the control command for the purpose of outputting different type of data in accordance to user preferences. 


10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sakuragi in view of Wang and further in view of Holland (US-PGPUB 2018/0007226). 
claim 17, Sakuragi and Wang disclose everything claimed as applied above (see claim 16). However, Sakuragi and Wang fail to disclose the first interface is a D-PHY interface, and the second interface is a C-PHY interface.  
 	Nevertheless, Holland discloses the first interface is a D-PHY interface, and the second interface is a C-PHY interface (While the ISPLP can be manufacturer-specific, image memory traffic can still be prioritized using image sensor protocol metadata from any physical layer protocol such as, C-PHY, D-PHY, M-PHY; see paragraph 0013). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakuragi, Wang and Holland to provide the first interface is a D-PHY interface, and the second interface is a C-PHY interface for the purpose of prioritizing image memory traffic. 



 
Contact Information
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        01/12/2022